DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9, 10, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balmer (US 5,641,026) in view of Marquez et al. (CA 2993410 A1; citations corresponding to the English document submitted by Applicant)

Regarding claims 1 and 10, Balmer discloses an agricultural implement, comprising:
a frame (including 20);
a plurality of shank assemblies coupled to the frame, each shank assembly of the plurality of shank assemblies comprising a shank (including 22) extending between a proximal end and a distal end, each shank assembly further comprising at least one mounting element configured to couple the proximal end of the shank to a portion of the frame;
a plurality of shank attachment members (including 21), each shank attachment member of the plurality of shank attachment members being coupled to the distal end of the shank of a respective shank assembly of the plurality of shank assemblies;
a plurality of biasing members (including 23), each biasing member configured to bias a respective shank of the plurality of shank assemblies relative to the frame toward a working position such that the shank attachment member and the distal end of the respective shank are positioned at least partially below a ground surface of a field when the respective shank is in the working position (see Fig. 3).

Balmer does not explicitly disclose a signal transmission device, an antenna, and a controller configured to determine an installation status of at least one shank attachment member. Marquez a system for monitoring an installation status of attachment members, the system comprising:
a plurality of shank assemblies (including 3) coupled to the frame (see Fig. 13), each shank assembly of the plurality of shank assemblies extending between a proximal end and a distal end, each shank assembly further comprising at least one mounting element configured to couple the proximal end to a portion of the frame;
a plurality of shank attachment members (including 1), each shank attachment member of the plurality of shank attachment members being coupled to the distal end of a respective shank assembly of the plurality of shank assemblies;
a signal transmission device (including 31) supported by at least one shank attachment member of the plurality of shank attachment members, the signal transmission device configured to transmit wireless signals (via 35 of 31);
an antenna (including 35 of 33) configured to receive the wireless signals transmitted from the signal transmission device; and
a controller (including the detection circuit and the data transmission circuit of 33, the antenna 28, and the control system; see labeled p. 16, lines 4-6 and labeled p. 5, lines 27-32) communicatively coupled to the antenna, the controller configured to determine an installation status of the at least one shank attachment member based at least in part on the wireless signals received by the antenna from the signal transmission device.

Balmer and Marquez are analogous because they both disclose ground working implements having replaceable tool attachment members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Balmer with the sensing and controlling means as taught by Marquez in order to remotely detect the attachment members.

Regarding claim 2, Marquez teaches the controller being configured to determine that the shank attachment member is detached from the shank assembly based on a lack of wireless signals received by the antenna (see labeled p. 9, lines 24-32 and labeled p. 10, lines 1-6).

Regarding claims 4 and 12, Balmer discloses the shank (including 22) having an upper portion and a lower portion, the upper portion configured to be disposed above a ground surface when the shank assembly is in a working position and the lower portion configured to be disposed below the ground surface when the shank assembly is in the working position (see Fig. 3). Further, Marquez teaches the antenna (including 35 of 33) being positioned on the lower portions the shank assemblies.

Regarding claim 5, Marquez teaches the shank attachment member (1) comprising a retention slot (including 13 and space corresponding to that defined by 9; see Figs. 6, 7) for receiving the distal end of the shank (of 3), the signal transmission device (including 31) being positioned within the retention slot (as Applicant’s).

Regarding claim 6, Marquez teaches the antenna (including 35 of 33) being at least partially received within the retention slot of the shank attachment member when the shank attachment member is coupled to the shank (see Figs. 6, 7).

Regarding claims 7 and 13, Marquez teaches the antenna (including 35 of 33) being positioned on the at least one mounting element of the respective shank assembly (including 3) to which the at least one shank attachment member (including 1) is coupled.

Regarding claims 9 and 14, Marquez teaches the signal transmission device further comprising an RFID tag (see labeled p. 9, lines 24-32).

Regarding claim 15, Balmer discloses the plurality of shank attachment members (including 21) comprising tillage points.

Regarding claim 16, Balmer discloses the agricultural implement as set forth above. Balmer does not explicitly disclose identifying, with a computing device, an installation status of the shank attachment member. Marquez teaches a method for monitoring an installation status of attachment members, the method comprising:
receiving, with a computing device (including the detection circuit and the data transmission circuit of 33, the antenna 28, and the control system; see labeled p. 16, lines 4-6 and labeled p. 5, lines 27-32), wireless signals from a signal transmission device (including 31) provided in operative association with the shank attachment member;
identifying, with the computing device, an installation status of the shank attachment member based at least in part on the received wireless signals (see labeled p. 10, lines 1-6); and
initiating, with the computing device, a control action when it is identified that the shank attachment member is detached from the shank (see labeled p. 9, lines 24-32).

Balmer and Marquez are analogous because they both disclose ground working implements having replaceable tool attachment members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the agricultural means of Balmer with the sensing and controlling means as taught by Marquez in order to remotely detect the attachment members.

Regarding claim 19, Marquez teaches the control action comprising notifying an operator of the agricultural implement of a location within the field at which it was determined that the shank attachment member became detached from the shank (see labeled p. 9, lines 24-32).

Regarding claim 20, Marquez teaches the signal transmission device further comprising an RFID tag (see labeled p. 9, lines 24-32).

Claims 8, 17, and 18 are also rejected under 35 U.S.C. 103 as being unpatentable over Balmer in view of Marquez and further in view of Biziorek et al. (US 7,198,295)

Regarding claim 8, Balmer and Marquez disclose the system and implement with respect to claim 1, above. Neither Balmer nor Marquez explicitly discloses the controller adjusting operation of the agricultural implement based on the installation status of the shank attachment member. Biziorek teaches a system for an agricultural implement wherein the controller (including 82) is configured to adjust an operation of the agricultural implement based at least in part on the installation status of the attachment member (20).

Balmer, Marquez, and Biziorek are analogous because they all disclose agricultural implement having tools attached by shank means. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide above combination with the control means as taught by Biziorek in order to improve safety and impede contact with obstacles. (See Biziorek, col. 7.)

Regarding claims 17, the above combination teaches providing and operating a system for an agricultural implement which is controlled and adjusted as claimed.

Regarding claim 18, Biziorek teaches initiating a control action comprising notifying an operator (via 86) based at least in part on the installation status of the attachment member (20).

Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Balmer in view of Bjerketvedt et al. (US 2017/0196160)

Regarding claims 1 and 10, Balmer discloses an agricultural implement, comprising:
a frame (including 20);
a plurality of shank assemblies coupled to the frame, each shank assembly of the plurality of shank assemblies comprising a shank (including 22) extending between a proximal end and a distal end, each shank assembly further comprising at least one mounting element configured to couple the proximal end of the shank to a portion of the frame;
a plurality of shank attachment members (including 21), each shank attachment member of the plurality of shank attachment members being coupled to the distal end of the shank of a respective shank assembly of the plurality of shank assemblies;
a plurality of biasing members (including 23), each biasing member configured to bias a respective shank of the plurality of shank assemblies relative to the frame toward a working position such that the shank attachment member and the distal end of the respective shank are positioned at least partially below a ground surface of a field when the respective shank is in the working position (see Fig. 3).

Balmer does not explicitly disclose a signal transmission device, an antenna, and a controller configured to determine an installation status of at least one shank attachment member. Bjerketvedt teaches a system for monitoring an installation status of shank attachment members of an agricultural implement, the system comprising:
shanks (including 11, 12) extending between a proximal end and a distal end, the proximal end configured to be coupled to the agricultural implement;
shank attachment members (including tillage points shown at the ends of 12) coupled to the distal end of the shanks;
a signal transmission device (including 38) supported by at least one shank attachment member of said shank attachment members, the signal transmission device configured to transmit wireless signals;
an antenna (including 34) configured to receive the wireless signals transmitted from the signal transmission device; and
a controller (including 40) communicatively coupled to the antenna, the controller configured to determine an installation status of the at least one shank attachment member (relative to the implement frame) based at least in part on the wireless signals received by the antenna from the signal transmission device (emitting an alarm when it determines improper installation).

Balmer and Bjerketvedt are analogous because they both disclose agricultural implements having tillage points. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Balmer with the sensing means as taught by Bjerketvedt in order to prevent damage to crop yields. (See Bjerketvedt, para. 0002.)

Regarding claim 3 and 11, Balmer discloses the shank (including 22) having an upper portion and a lower portion, the upper portion configured to be disposed above a ground surface when the shank assembly is in a working position and the lower portion configured to be disposed below the ground surface when the shank assembly is in the working position (see Fig. 3). Further, Bjerketvedt teaches the antenna (including 34) being positioned on the upper portion of the shank (see Fig. 2).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 10 of copending Application No. 16/366,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they include the same structure, as the claimed ultrasonic sensor of 16/366,702 would have components which transmit and receive wireless signals. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments filed 3/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/7/27/22